Pigott, J. (dissenting).
Viewing the evidence in the light most favorable to the People, as we must when reviewing the sufficiency *478of the evidence when there is a jury verdict in their favor, the facts are these:
At approximately 7:00 p.m. on September 18, 2004, while defendant was out buying beer, defendant’s partner, Carmen Molina, inflicted multiple blows to the tiny frame of defendant’s 23-month-old son, resulting in a broken leg, a “crushing [and extensive] injury” to the left side of his liver (to the point where it was nearly torn from the right side), three broken ribs and bruising to the lungs and diaphragm muscle. When defendant returned and found her child in that condition, heard the accompanying cries and whimpers of pain, did defendant—who was no stranger to the emergency room for herself and her children—call an ambulance? No.
At Molina’s direction, defendant went to a nearby pharmacy and purchased a bandage. Finding this unsatisfactory, Molina broke pieces of wood from a crib and attempted to fashion a splint. According to defendant herself, Molina wrapped the tape so hard that it hurt defendant to hold the wood while it was being taped. With the “splint” now secure, defendant gave her child baby ibuprofen and put him to sleep.
But, according to the medical testimony, defendant’s child was not sleeping. For the next several hours, he lay in agony with “painful injuries,” dying over a “period of . . . hours,” first exhibiting pain through uncontrollable crying, whimpering or moaning. As he gradually went into shock due to the pain and internal bleeding, he would have started panting before losing consciousness. If defendant had lifted her finger to dial three digits, her child could have been saved. According to the People’s medical expert:
“There was a lot that could have been done for this child. First of all, he was in pain. His leg, every time his leg was moved, he felt pain. Every time he tried to breathe, he felt pain. So he could have been treated for the pain . . . They would have opened up his abdomen. They would have stopped the bleeding from the liver, and they would have removed the damaged portion of the liver, and taken out the blood from his abdomen. All of those things would have increased his chances of surviving.”
While her child suffered, defendant smoked and watched television. She went outside and made two phone calls, one to Molina’s mother concerning a birthday present for Molina’s brother, *479and another to her own mother—never mentioning her child’s condition to either of them. Did she call an ambulance at this point? No. She returned to the apartment and did nothing. In fact, she took no action until 2:00 a.m. when, according to her own testimony, she heard her child “whining” and noticed that he was bleeding from his rectum and sullying the sheets. Did she call the ambulance then? No. Instead, approximately seven hours after the assault, when her son stopped breathing, defendant called 911; but not before she and Molina cleaned the blood from the bathroom floor, removed the splint and disposed of it along with the blood-soaked wipes and some of her child’s blood-stained clothing. When help arrived, they found the child naked, battered and bloodied on a hallway floor—dead. When asked, defendant claimed her son had fallen in the bathtub and that he had a habit of banging his head against the wall when he slept.
In my view, based on the foregoing facts, there was “a valid line of reasoning and permissible inferences from which a rational jury could have found the elements of the crime proved beyond a reasonable doubt” (People v Acosta, 80 NY2d 665, 672 [1993]). And, given this evidence, the jury could have rationally concluded that defendant’s unwillingness to act did not demonstrate that she “cared much too little about her child’s safety” but, rather, that “she did not care at all” (People v Lewie, 17 NY3d 348, 359 [2011]).
The majority reaches a contrary conclusion, stating that defendant “splinted her son’s leg, gave him ibuprofen and exhibited other, albeit woefully inadequate, measures to comfort him,” such that although her attempts to help her child were “far too little, far too late,” that didn’t mean that she was indifferent to his plight (majority op at 476). This, to me, is not construing the evidence in a light most favorable to the People, but, instead, substituting a different set of facts and conclusions for those reached by the jury. The jury could have reached a contrary conclusion but it didn’t. Rather, under these facts, the jury easily concluded that defendant’s “efforts” were part of her attempt to avoid having to take her child to the hospital (thereby potentially implicating herself in her child’s abuse) and not the equivalent of caring “much too little.” Given the medical testimony and defendant’s omissions, there is sufficient evidence here for the jury to have concluded that defendant “did not care at all.”
This case is plainly distinguishable from Lewie. First, the People’s theory in Lewie was that the mother was guilty of reckless *480endangerment in the first degree for leaving her eight-month-old son with a known abuser during the day over a six-week period. The People’s theory in this case was that defendant was guilty of depraved indifference murder pursuant to Penal Law § 125.25 (4) because she sat idly by while her nearly two-year-old son was dying over a seven-hour period as a result of significant injuries. Second, in Lewie, the baby’s cause of death was a brain injury that was less than four days old, an injury not noticeable to a layperson, and the mother’s conviction for manslaughter in the second degree for failing to seek medical attention was dismissed by the Appellate Division on sufficiency grounds. Here, the evidence showed that the child had significant injuries, showed clear signs of pain and inability to breathe while defendant all but ignored her son, offering no protection whatsoever. Thus, while the mother in Lewie was hardly a sympathetic character, the People in that case failed to prove the critical element of whether she was indifferent to her baby’s plight, whereas in this case, given the extent of the child’s injuries and the insufferable amount of pain he was subjected to over seven hours, the jury could have rationally concluded that defendant did not care at all about his plight, the splint and ibuprofen notwithstanding.
In my view, this is a textbook case of a defendant whose failure to act demonstrated a “wanton cruelty, brutality or callousness directed [at] a particularly vulnerable victim [i.e., her own son], combined with utter indifference to the life or safety of the helpless target” as the result of her omissions (People v Suarez, 6 NY3d 202, 213 [2005]). Because on this evidence the jury could and did rationally conclude that defendant did not care at all about her own child’s plight, I would affirm the order of the Appellate Division.
Chief Judge Lippman and Judges Graffeo, Smith and Jones concur with Judge Ciparick; Judge Pigott dissents and votes to affirm in a separate opinion in which Judge Read concurs.
Order modified, etc.